Per Curiam. The record was lodged in this appeal on January 21, 1994, and appellants’ briefs were due on May 2, 1994. More than three months after the record was lodged and less than two weeks before appellants’ briefs are due, counsel for appellants move for the issue of a writ of certiorari to the court reporter to produce materials not in the record and identified only as “part of the trial proceedings.” Appellants also ask for a stay of the briefing schedule.  We grant the motions, at the same time pointing out that hereafter counsel will be expected to examine the record before, or immediately after, it is lodged in this court to determine that nothing essential (and designated) is omitted, if so, to specifically identify the omitted material, and to exercise due diligence in moving to supplement the record. Writs of certiorari granted and briefing schedule stayed.